DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Election/Restrictions
Claims 10-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 1/5/2021.

Applicant's election with traverse of Species I, identified in the previous Office action as the embodiment illustrated in Figure 6, in the reply filed on 1/5/2021 is acknowledged.  The traversal is on the ground(s) that “[it] is believed that multiple groups can be searched and examined together without undue burden.”  This is not found persuasive because all of the identified species have acquired separate status in the art in the view of the different classification as identified in the previous Office action. Therefore, there is a search burden as each of the species would require searching different classifications, and results in a certain classification pertaining to any individual species is highly unlikely to yield relevant art for any of the other species. 
Additionally, the use of different textual search queries for the different species would be required, thus creating a search and/or examination burden. Search terms that apply to one of the species would likely not yield relevant art for any of the other species. For example, search terms for the . 

The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 7 recites the limitation "the controller" in lines 3, 5, and 6.  There is insufficient antecedent basis for this limitation in the claim.

	Claims 8-9 are rejected for the same reason as claim 7 above, as claims 8-9 depend from claim 7 and do not cure the deficiencies of claim 7 noted above. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 7-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chhaya et al. (United States Patent No. US 6553301 B1) [hereinafter “Chhaya”].

Regarding claim 7, Chhaya discloses a method for controlling a hybrid electric vehicle using a driving tendency (generally shown in Figures 3A and 3B), comprising:
determining, by the controller (system 10), a driving tendency level based on data to determine a driving tendency of a driver (blocks 32 and 78; see Col. 4, line 55 to Col. 4, line 45; see also Col. 6, lines 4-50);
setting, by the controller, a shift pattern based on the driving tendency level (see Col. 2, lines 35-37, Col. 4, line 54 to Col. 5, line 10, and Col. 6, lines 39-61); and
performing, by the controller, a shift control based on the shift pattern (see Col. 4, line 54 to Col. 5, line 10, and Col. 6, lines 39-61).

Regarding claim 8, Chhaya further discloses the driving tendency level is an aggressive level (see Col. 3, line 55 to Col. 4, line 45) and the shift pattern is an aggressive shift pattern that corresponds to the aggressive level (see Col. 1, lines 49-54, Col. 2, lines 35-37, Col. 4, line 54 to Col. 5, line 10, and Col. 6, lines 39-61).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Chhaya in view of Nallapa et al. (United States Patent Application Publication No. US 2010/0262348 A1) [hereinafter “Nallapa”].

Regarding claim 9, Chhaya does not expressly teach setting, by the controller, a creep torque map based on the driving tendency level, and performing, by the controller, a creep torque control using the creep torque map based on a vehicle speed and a shift stage, wherein the shift stage is determined based on the shift pattern. 
As noted above, Chhaya teaches the shift stage is determined based on the shift pattern, but does not address creep control. 

As such, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify the invention taught by Chhaya such that the controller sets a creep torque map based on the driving tendency level and performs a creep torque control using the creep torque map based on a vehicle speed and a shift stage, wherein the shift stage is determined based on the shift pattern, in view of Nallapa, as Chhaya teaches it is beneficial to adapt vehicle control algorithms to the specific driving habits of a driver (see Col. 1, lines 49-54 of Chhaya) and Nallapa teaches a method of controlling creep torque based on an identified specific driving tendency level. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Bevan et al. (US 10053103 B2) generally also teaches an adaptive powertrain control for a vehicle to adjust features of vehicle performance based on monitored driving performance, but was not used in this Office action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANSHUL SOOD whose telephone number is (571)272-9411.  The examiner can normally be reached on Monday-Thursday 7-5 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on (571) 272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANSHUL SOOD/               Primary Examiner, Art Unit 3669